Rothrook, J.
I concur in tbe result reached in tbe foregoing opinion, but prefer to put' the case upon the single ground that the proceeding in garnishment is against the wife alone, and the husband is not a proper party to be joined with her. When she was called upon to answer as garnishee her answers, whatever they might he, would not be against her husband, but against herself. It seems to us that the opinion, impliedly at least, concedes that a wife may be put upon the stand as a witness by a party opposed to tbe husband and examined as a witness. Where tbe husband is a party in the sense that her testimony may be against him., tbe law will not allow her to he called and examined as a witness; no matter what her testimony may be, she'is disqualified as a witness unless called by ber husband. Code, § 8641.